Citation Nr: 1426268	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  07-28 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left leg disorder.  

2.  Entitlement to service connection for a right leg disorder.  

3.  Entitlement to service connection for a low back disorder.  

4.  Entitlement to service connection for a bilateral hip disorder.  

5.  Entitlement to service connection for a pain disorder to include as secondary to posttraumatic stress disorder (PTSD).  

6.  Entitlement to service connection for hypertension to include as secondary to PTSD.  

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:		Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, had verified active duty service from January 1963 to January 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.  

These issues were previously presented to the Board in November 2012, at which time they were remanded for additional development.  The agency of original jurisdiction (AOJ) was requested to obtain any additional VA treatment records and afford the Veteran VA medical examinations and opinions.  These actions were accomplished in January 2013.  Thus, the required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Additional evidence was submitted directly to the Board in February 2013.  As this evidence was accompanied by a waiver of AOJ consideration, remand for AOJ consideration is not required.  

The issue of entitlement a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran participated in combat during service in Vietnam. 

2.  The Veteran sustained a left ankle sprain during service and was treated for the same.  

3.  Symptoms of a disorder of the lower extremities were not chronic in service and have not been continuous since service separation.  

4.  Arthritis of the knees, ankles, or feet did not manifest during service or within a year of service separation.  

5.  The Veteran's current disorders of the bilateral knees, ankles, and feet are not related to active service.  

6.  The Veteran sustained back injuries during service and was treated for back pain and related symptoms. 

7.  Symptoms of a back disorder were not chronic in service and have not been continuous since service separation. 

8.  Arthritis of the lumbosacral spine did not manifest during service or within a year thereafter.  

9.  The Veteran's arthritis of the lumbosacral spine is not related to active service.  

10.  The Veteran sustained an injury of the hips during combat while serving in Vietnam.  

11.  Symptoms of a hip disorder were not chronic in service and have not been continuous since service separation. 

12.  Arthritis of the bilateral hips did not manifest during service or within a year thereafter.  

13.  The Veteran's arthritis of the bilateral hips is not related to active service.  

14.  The Veteran did not sustain a pain disorder or symptoms thereof during active service.  

15.  Symptoms assessed as a pain disorder did not begin during service and are not related to active service.  

16.  Symptoms assessed as a pain disorder were not caused or increased in severity beyond a natural progression by the service-connected disabilities.  

17.  The Veteran did not sustain a vascular injury or disease or chronic symptoms of hypertension during active service.  

18.  Symptoms of hypertension were not continuous since service separation, did not manifest to a compensable degree within one year of service separation, and were first manifested many years after service.  

19.  The Veteran's current diagnosis of hypertension did not begin during service and is not related to active service.  

20.  Hypertension was not caused or increased in severity beyond its natural progression by the service-connected disabilities.  


CONCLUSIONS OF LAW

1.  A chronic disability of the left leg was not incurred in service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).  

2.  A chronic disability of the right leg was not incurred in service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).  

3.  A chronic disability of the lumbosacral spine was not incurred in service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).  

4.  A chronic disability of either hip was not incurred in service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).  

5.  The criteria for service connection for claimed pain disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  

6.  The criteria for service connection for a pain disorder, including as secondary to the service-connected disabilities, have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.310(a) (2013).  

7.  Hypertension was not incurred in active service and may not be presumed to have originated during such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).  

8.  Hypertension was not caused or aggravated by the service-connected disabilities.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.310(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  

With respect to the Veteran's claim decided herein, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions under the VCAA.  In December 2004, April 2006, May 2006, October 2007, February 2008, May 2008, January 2012, and January 2013 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claims on appeal.  Additionally, the April 2006 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Finally, initial VCAA notice was provided the Veteran prior to the rating determinations on appeal; therefore, no timing issue exists with regard to the notice provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, his lay contentions, and various VA and private treatment records.  

Finally, the Veteran was afforded VA medical examinations on several occasions, most recently in January 2013.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disabilities sufficient to decide the claims.  See McClendon v. Nicholson, 20 Vet App. 79, 81 (2006) (a VA examination or opinion is necessary where there other criteria are met and there is "insufficient competent medical" evidence for VA to decide the claim).  The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  

Service Connection

The Veteran seeks service connection for various disabilities which allegedly had their onset in service or as a result of diseases or injuries sustained therein.  He also asserts such disabilities are due to or the result of, or otherwise aggravated by, his service-connected traumatic PTSD.  

Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be awarded for certain disabilities, such as arthritis, which manifest to a compensable degree within a year of service separation.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection may be awarded for any disability which is proximately due to or the result of, or is otherwise aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

For disorders listed among the "chronic diseases" under 38 C.F.R. § 3.309(a), such as arthritis, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis and hypertension, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. at 448.  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The provisions of 38 C.F.R. § 3.310 were amended effective October 10, 2006.  The new provisions require, however, that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen, the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  

The Veteran filed his claim in 2004, prior to the effective date of the amended provision.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.  

The Board also observes that the Veteran had service in Vietnam.  Any veteran who, during active military, naval or air service, served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed during such service to certain herbicidal agents (e.g., Agent Orange) unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  If the veteran was exposed to an herbicide agent during service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there was no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied; chloracne or other acneform disease consistent with chloracne, Type II diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutaneous tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchitis, laryngitis or trachea) and soft tissue sarcomas, other than osteosarcoma, chondrosarcoma Kaposi's sarcoma, or mesothelioma.  38 C.F.R. § 3.309(e).  For any disorder not among the listed disorders, a veteran may still establish service connection with evidence of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167 (1999).  

Finally, the Veteran has alleged that at least some of the disorders for which he is seeking service connection are the result of injuries sustained during combat in Vietnam.  Pursuant to 38 U.S.C.A. § 1154(b), with respect to combat veterans, 

"[VA] shall accept as sufficient proof of service- connection . . . satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service . . . Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary."  See also 38 C.F.R. § 3.304(d).  

38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522- 23 (1996).  38 U.S.C.A. § 1154(b) does not establish service connection for a combat veteran; it aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Wade v. West, 11 Vet. App. 302, 305 (1998) (holding that "a combat veteran who has successfully established the in-service occurrence or aggravation of an injury pursuant to § 1154(b), must still submit sufficient evidence of a causal nexus between that in-service event and his or her current disability").  A veteran (or in this case, the appellant) must still generally establish the claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  

Service Connection for Disorders of the Legs

The Veteran seeks service connection for various disorders of the legs.  He contends he injured his knees and ankles during service and, thus, service connection is warranted.  Specifically, he asserts he injured his left knee and ankle during service in Vietnam.  By his account, as his base came under enemy attack, he dove into a bunker and twisted his left knee and ankle.  The general criteria for the award of service connection have been noted above.  

After a review of all the evidence, the Board finds that the Veteran sustained left knee and ankle injuries during service, and was treated for pain and other symptoms, but did not experience chronic symptoms of a left knee or ankle disorder or other disorder of the lower extremities during service or experience continuous symptoms of the same since service.  

On examination for service entrance, the Veteran was without any current abnormalities of the lower extremities.  In October 1966, he was treated for a left ankle sprain.  A history of a left ankle fracture approximately 61/2 years ago, prior to service, was noted.  An X-ray of the left ankle was negative.  The left ankle was wrapped and he was given light duty.  He next sought treatment for the left ankle in January 1967.  According to a clinical notation, the Veteran had sprained his left ankle approximately 10 days ago.  He was admitted to the hospital and placed in a walking cast.  He was also issued crutches and placed on light duty for two weeks.  No findings regarding the left knee were made at that time.  On service separation examination in January 1968, he was without any abnormalities of either extremity, and he denied any history of foot trouble, "trick" or locked knees, or bone or joint deformity.  While the Veteran did report that he fractured his left ankle during service and also broke his leg, such claims are not accurate reflections of the injuries diagnosed at the time.  As the service separation examination findings and the remainder of the service treatment records are more objective assessments of the Veteran's in-service injuries, they are considered more probative than his own self-reported diagnoses, which are contradicted by the findings of record.  

On the question of whether the symptoms were chronic in service, the Board notes that, while the Veteran was treated on several occasions during service for a left ankle sprain, he was without any fracture of the left ankle and responded to subsequent treatment, according to the service treatment records.  He also did not report a disorder of the left knee at any point during service, and was not diagnosed with the same.  Likewise, he did not report, and was not diagnosed with or treated for a right lower extremity disorder during service.  Additionally, he did not report chronic symptoms of his left ankle or of the lower extremities on the subsequent service separation examination.  

Regarding any injuries of the lower extremities allegedly sustained as a result of combat exposure in Vietnam, even were such injuries presumed to have occurred, no residual disorders or symptoms were noted in the remainder of the service treatment records or on the service separation examination.  Such evidence shows that the in-service symptoms had resolved following treatment, and were not chronic in service.  Where the condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

The Board next finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of disorders of the lower extremities since service separation.  On the question of whether symptoms were continuous after service, in addition to the absence of complaints at service separation and the findings on examination at that time, the Veteran did not seek treatment for a disorder of either lower extremity for many years following service separation.  This lengthy period without complaint or treatment is one factor tending to show that there has not been a continuity of symptomatology, and weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The evidence of record does not indicate symptoms of arthritis for many years after service.  

The earliest post-service treatment records of the lower extremities are dated in the 2000s, more than 35 years after service separation.  VA treatment records confirm degenerative changes of the bilateral knees and feet, verified via X-rays.  As such, current disabilities of the lower extremities are acknowledged by VA as having been established in the record by competent evidence.  

The Veteran has himself asserted, within his written contentions and hearing testimony, that he has experienced post-service pain of the lower extremities following service.  Such assertions, however, are inconsistent with, and outweighed by, other lay and medical evidence of record, including service treatment records that do not reflect such complaints during service, the service separation medical examination that was negative both for complaints or findings of symptomatology of the lower extremities, and an absence of complaints, findings, or treatment for many years after service.  

Due to this lack of pertinent findings on service separation examination and initial post-service symptomatology, the Board does not find the Veteran's more recent assertions of continuous post-service symptoms of the knees and ankles since service, which were made for VA compensation purposes, to be credible.  Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upheld Board's denial of service connection and finding that a veteran's recent post-service account of in-service events was not credible because the veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).  

As the Board does not find the Veteran's lay statements made within the record regarding continuous symptoms of a lower extremity disorder since service to be credible, they are afforded no probative weight.  Thus, they neither establish a nexus between the Veteran's in-service left ankle sprain and any current lower extremity disorders, nor establish a continuity of symptomatology following service.  

The Board next finds that the weight of the evidence demonstrates that the Veteran's current knee, ankle, and feet disorders are not related to active service.  The Veteran was afforded VA medical examinations and opinions in April 2005 and again in January 2013.  The claims file was reviewed in conjunction with these examinations.  While both examiners found degenerative changes of the knees and ankles, neither concluded that such disorders were related to any in-service disease or injury, or had been continuous since service.  Additionally, neither examiner opined that the Veteran had experienced onset of arthritis of the lower extremities within a year of service separation.  As these opinions were rendered by competent medical experts after physical evaluation of the Veteran and review of his claims file, including the service treatment records, they are considered highly probative by the Board.  

The Board finds the Veteran is not competent to testify regarding the etiological basis of his current disorders of the knees, ankles, and feet, as this question is of the type that the courts have found to be beyond the competence of lay witnesses.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible of lay opinions on etiology, and a veteran's statements therein cannot be accepted as competent medical evidence.  See Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Lay testimony is not competent in the present case, because neither the Veteran nor the other lay persons are competent to state that arthritis of the joints was incurred in service, as it is an internal disorder which requires verification by X-ray or other objective clinical evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana, 24 Vet. App. at 433, n. 4 (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  

The Board does find the Veteran competent to report the chronicity of such observable symptomatology as joint pain; but, in light of the normal findings of the knees, ankles, and feet at service separation and the dearth of evidence within the record of treatment or complaints of such symptoms in the period following service, this testimony is considered less probative and less credible than the VA medical examination reports and the other evidence of record, both lay and medical, including the Veteran's own more contemporaneous service separation examination history denying symptoms.  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for disorders of the lower extremities and the claims for such disorders must be denied.  The benefit-of-the-doubt doctrine is, therefore, not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Service Connection for a Disorder of the Lumbosacral Spine

The Veteran seeks service connection for a disorder of the lumbosacral spine.  He contends that he injured the spine as the result of various in-service injuries and, because this disorder continues to the present, service connection is warranted.  The general criteria for the award of service connection have been noted above.  

After a review of all the evidence, the Board finds that the Veteran sustained various injuries of the low back during service, and was treated for pain and other symptoms, but did not experience chronic symptoms of a back disorder during service or experience continuous symptoms of the same since service.  As will be explained in greater detail below, the Veteran sought treatment for low back pain during service, but denied any such pain at service separation, suggesting his in-service symptoms were not chronic in service.  

At service entrance in 1963, the Veteran was without any abnormalities of the lumbosacral spine.  In May 1964, he was seen for low back pain, worse when sitting.  Physical examination was negative for any objective findings, and muscular pain of the low back was diagnosed.  He was given medication.  In June 1964, he received a refill of the pain medication for low back pain.  The Veteran next sought treatment in November 1966 for back pain.  He was given pain medication and told to return as needed.  He again reported back pain in December 1966, but physical examination indicated no abnormal findings.  The impression was of probable muscle strain, and he was given medication for pain.  

An orthopedic consultation was afforded in March 1967 due to his reported history of chronic back pain.  A history of low back pain "off and on" for the past 1-2 years was noted.  On physical examination, he displayed no spasm of the low back, and range of motion was full.  Straight leg raises were also negative, and no focal tenderness was reported.  The impression was of musculoskeletal low back pain, recurrent.  He was given medication and a bed board.  On physical examination for service separation in January 1968, no abnormality of the spine was noted, and on a concurrent report of medical history, he denied any history of back trouble.  

In support of his claim, the Veteran has also submitted a statement from a fellow soldier confirming that during service, the Veteran was loading supplies onto a truck when he fell and landed on his back.  He was taken for treatment of low back pain at that time, according to the statement.  

On the question of whether the symptoms were chronic in service, the Board notes that, while the Veteran was treated on several occasions during service for back pain, he responded to treatment, according to the service treatment records.  Additionally, he did not report chronic disorders of his back on the subsequent service separation examination, or otherwise seek treatment for the same immediately following service.  Such evidence shows that the in-service symptoms had resolved following treatment, and were not chronic in service.  Although the Veteran did seek treatment for back pain on multiple occasions during service, physical examination of his back at the time was essentially within normal limits, and he admitted on orthopedic consultation in 1967 that his prior back pain had been "off and on," suggesting the prior back pain had responded to rest and treatment.  Where the condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

The Board next finds that the weight of the evidence demonstrates that the Veteran did not experience continuous spine disorder symptoms since service separation.  On the question of whether symptoms were continuous after service, the Veteran did not seek treatment for a back or neck disorder for many years following service separation.  This lengthy period without complaint or treatment is one factor that there has not been a continuity of symptomatology, and weighs against the claim.  See Maxson, 230 F.3d 1330.  

The earliest post-service treatment records of the spine are dated in 1994, more than 25 years after service separation.  Private treatment records confirm reports of, and subsequent lumbar surgery for, back pain that clinical testing at that time confirmed as degenerative changes and a crushed disc at L3-4.  The Board notes that these diagnoses followed a post-service 1994 on-the-job injury involving his neck, shoulders, and back, and that, prior to that accident, a history of low back pain was not noted in the record or reported by the Veteran.  Private treatment records describe the Veteran has having been "in good health" by his own report prior to the 1994 accident.  

VA treatment records have indicated degenerative disc disease of the lumbosacral spine, confirmed via X-ray studies.  As such, a current disability of the lumbosacral spine is acknowledged by VA as having been established in the record by competent evidence.  

The Veteran has himself asserted, within his written contentions and hearing testimony, that he has experienced post-service pain of the back following service.  Such assertions, however, are inconsistent with, and outweighed by, other lay and medical evidence of record, including the service separation medical examination that was negative both for complaints or findings of back symptomatology, post-service history beginning in 1994 for a back disorder, the post-service work accident resulting in injuries to the back, neck, and shoulders, and an absence of complaints, findings, or treatment for many years after service.  

Upon seeking treatment following the 1994 post-service accident, the Veteran did not report any prior history of a low back disorder, to include in service.  Service treatment records, however, do show an in-service back disorder, meaning the Veteran's in-service history is not accurate and should not be relied on.  Thus, the Board does not find the Veteran's more recent assertions of continuous post-service back symptoms since service, which were made for VA compensation purposes, to be credible.  See Cromer, 19 Vet. App. at 215.  Notably, the Veteran did not file a service connection claim for a back disorder for many years after service, and did not do so until after he sustained an on-the-job injury to the back. 

As the Board does not find the Veteran's lay statements made within the record regarding continuous symptoms of spine disorder since service to be credible, they are afforded no probative weight.  These statements are inconsistent with more contemporaneous medical records and the Veteran's own, more contemporaneous histories, including histories made for treatment purposes.  See Kahana, 24 Vet. App. at 440 (Lance, J., concurring) (silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder).  Thus, they neither establish a nexus between the Veteran's in-service low back pain and any current spinal disorders, nor establish a continuity of symptomatology following service.  

The Board next finds that the weight of the evidence demonstrates that the Veteran's current back disorders are not related to active service.  The Veteran was afforded VA medical examinations and opinions in April 2005 and again in January 2013.  The claims file was reviewed in conjunction with these examinations.  Such review included the service treatment records as well, and the in-service complaints of low back pain were explicitly noted by the examiners.  Upon reviewing the claims file and examining the Veteran, the VA examiners diagnosed degenerative disc disease and herniated nucleus pulposus of the lumbosacral spine with radiculopathy.  

Regarding the onset of these disorders, both examiners opined it was less likely than not than any lumbosacral spinal disorders noted on examination had onset during service, or for many years thereafter.  According to the examiners, the Veteran's reported symptoms during service were typical of muscle strains which were diagnosed at the time.  Both examiners noted that no findings of low back pain were noted on service separation, and the Veteran did not seek treatment for the same for many years after service.  As these opinions were rendered by competent medical experts after physical evaluation of the Veteran and review of his claims file, including his service treatment records, they are considered highly probative by the Board.  

The Veteran submitted a June 2009 statement from the private physician, D.R.T., M.D., who treated him following the 1994 injury.  Dr. T. described the 1994 back injury as a "re-injury" of an in-service injury; however, Dr. T. also wrote that he first began treating the Veteran in 1997, many years both after service and after the 1994 post-service accident, and did not indicate he had reviewed the service treatment records or any other evidence regarding the in-service injury.  While a review of the claims file may not be necessary to obtain an accurate history, the accuracy of the history obtained from whatever source will weigh in a determination of the probative value of the opinion rendered based on that history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (the claims file is a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion, it is not a magical or talismanic set of documents).  Thus, the Veteran's history of symptomatology since an in-service injury formed the basis of 
Dr. T.'s June 2009 statement.  As the Board has already rejected the Veteran's report of chronicity of a low back injury in service or continuity of symptomatology thereafter, the June 2009 is afforded no probative weight.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected). The Board has not rejected the history of chronic in service or continuous post-service symptoms presented to Dr. T. because it is from the Veteran, but because it is inconsistent with, and outweighed by, the other lay and medical evidence of record, as explained above.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that a history given by a veteran that has not been found by the Board to be inaccurate is not a basis for discounting an opinion based on that history).  

The Board finds the Veteran is not competent to testify regarding the etiological basis of his current arthritis of the back, as this question is of the type that the courts have found to be beyond the competence of lay witnesses.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau, 492 F.3d 1372; see also Buchanan, 451 F.3d 1331 (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible of lay opinions on etiology, and a veteran's statements therein cannot be accepted as competent medical evidence.  See Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Lay testimony is not competent in the present case, because neither the Veteran nor the other lay persons are competent to state that arthritis of the back was incurred in service.  See Davidson, 581 F.3d 1313, 1316; Kahana at 433, n. 4 (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  

The Board does find the Veteran competent to report the chronicity of such observable symptomatology as back pain; but, in light of the normal findings of the back at service separation and the dearth of evidence within the record of treatment or complaints of such symptoms in the period following service, this testimony is considered less probative and less credible than the VA medical examination reports, service separation examination, and initial private treatment records in which he did not report chronic back pain since service.  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a lumbosacral spine disorder and the claims for this disorder must be denied.  The benefit-of-the-doubt doctrine is, therefore, not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


Service Connection for Disorders of the Hips

The Veteran seeks service connection for disorders of the hips.  He contends that he has a hip disorder that is related to various in-service injuries.  He reported that he experienced pain of the hips after diving into a bunker during an enemy attack (during combat) while serving in Vietnam. 

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  

After a review of all the evidence, lay and medical, the Board finds that the evidence is at least in relative equipoise on the question of whether the Veteran sustained hip pain during combat while serving in Vietnam, notwithstanding that the service treatment records are negative for any diagnosis of or treatment for a disorder of either hip.  The Board finds the Veteran served in combat during service in Vietnam, and further finds his allegations of a hip pain after diving into a bunker to be credible, as they are consistent with the circumstances and conditions of such service.  Resolving reasonable doubt in the Veteran's favor, the Board finds that he sustained hip pain during service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.

The Board further finds that the Veteran's current hip disorders are not consistent with the circumstances, conditions, or hardships of such service.  On service separation examination in January 1968, no abnormalities of either hip were noted, and, on a concurrent report of medical history, the Veteran denied any history or complaints of bone or joint deformities.  The provisions of 38 U.S.C.A. § 1154(b) only provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service; however, the finding of combat with the enemy during service does not provide the link between a current disorder and the in-service combat even.  See Libertine at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999). 

The evidence shows no further symptoms, complaints, or treatment of the hips during service, including after the combat had subsided and during the remainder of service when treatment was available and was not precluded by the exigencies of combat.  The Veteran did not subsequently seek any in-service treatment of either hip during service, once he was no longer in combat.  Additionally, he did not report either a history or current complaints of chronic disorders of either hip on the subsequent service separation examination.  Such evidence demonstrates that symptoms of a hip disorder, including arthritis, were not chronic in service.  Where the condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

The Board also finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a disorder of the hips, including arthritis, since service separation.  On the question of whether symptoms were continuous after service, the Veteran did not seek treatment for a disorder of either hip for many years following service separation.  This lengthy period without complaint or treatment is one factor that there has not been a continuity of symptomatology, and weighs against the claim.  See Maxson at 1330.  

The earliest post-service treatment records of the hips are dated in 2006, more than 35 years after service separation.  VA treatment records confirm degenerative changes of the bilateral hips, verified via X-rays.  As such, current diagnoses of degenerative arthritis of the hips are acknowledged by VA as having been established in the record by competent evidence.  

The Veteran has himself asserted, within his written contentions and hearing testimony, that he has experienced post-service pain of the hips following service.  Such assertions, however, are inconsistent with, and outweighed by, other lay and medical evidence of record, including the service separation medical examination that was negative both for complaints or findings of symptomatology of the hips, and an absence of complaints, findings, or treatment for many years after service.  

Due to this lack of initial post-service symptomatology, in-service diagnosis of a hip disorder, or findings or complaints of a hip disorder at service separation, the Board does not find the Veteran's more recent assertions of continuous post-service symptoms of the hips since service, which were made for VA compensation purposes, to be credible.  Cromer at 215.  Notably, the Veteran did not file a service connection claim for a disorder of either hip for many years after service.  

As the Board does not find the Veteran's lay statements made within the record regarding continuous symptoms of a hip disorder since service to be credible, they are afforded no probative weight.  Thus, they neither establish a nexus between any in-service disease or injury and any current bilateral hip disorders, nor establish a continuity of symptomatology following service.  

The Board next finds that the weight of the evidence demonstrates that the Veteran's current degenerative arthritis of the hips is not related to active service.  On VA examination in January 2013, degenerative arthritis of the hips was confirmed.  The claims file was reviewed in conjunction with this examination.  The examiner opined, however, that the degenerative arthritis had its onset in approximately 2006, many years after service, and was not related to any in-service disease or injury, or had not been continuous since service.  The examiner also assessed, after review of the record, no evidence of an in-service disease or injury of either hip.  As this opinion was rendered by a competent medical expert after physical evaluation of the Veteran and review of the claims file, including the service treatment records, it is considered by the Board to be highly probative.  

The Board finds the Veteran is not competent to testify regarding the etiological basis of his current arthritis of the hips, as this question is of the type that the courts have found to be beyond the competence of lay witnesses.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau at 1372; see also Buchanan at 1331 (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Some medical questions, however, require specialized training for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible of lay opinions on etiology, and a veteran's statements therein cannot be accepted as competent medical evidence.  See Jandreau at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Lay testimony is not competent in the present case, because neither the Veteran nor the other lay persons are competent to state that arthritis of the hip joints was incurred in service.  See Davidson at 1316; Kahana, 24 Vet. App. at 433, n. 4 (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  A competent medical diagnosis of a hip disability involves making findings based on history, complaints and symptoms, signs, medical knowledge, and specific clinical testing results such a X-rays.  Arthritis is complex and involves unseen systems processes and disease processes that are not observable by the five senses of a lay person.  There are multiple potential etiologies of arthritis that do not involve trauma.  To render a nexus opinion regarding the cause of arthritis requires knowledge of the other likely etiologies of arthritis.  For these reasons, the Veteran is not competent to diagnose arthritis.

The Board does find the Veteran competent to report the chronicity of such observable symptomatology as joint pain; but, in light of the normal findings of the hips at service separation and the absence of treatment or complaints of such symptoms in the period following service, this testimony is considered less probative and less credible than the VA medical examination report and the other evidence of record.  

For the foregoing reasons, the preponderance of the evidence is against the claims for service connection for bilateral hip disorders, and the claims for such disorders must be denied.  The benefit-of-the-doubt doctrine is, therefore, not for application.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.102.  

Service Connection for a Pain Disorder

The Veteran seeks service connection for a pain disorder.  He contends such a disorder began during service, or is the result of a service-connected disability.  

After a review of all the evidence, lay and medical, the Board finds that the Veteran did not sustain a pain disorder or symptoms thereof during active service, the symptoms assessed as a pain disorder are not related to active service, and the symptoms of pain disorder were not caused or increased in severity beyond a natural progression by the service-connected disabilities.  Because a pain disorder is not a chronic disorder listed under 38 C.F.R. § 3.309(a), the presumptions of 38 C.F.R. § 3.303(b) do not apply.  Walker at 1331.

Considering first the question of onset of a pain disorder during active duty service, the service treatment records are negative for any diagnosis of or treatment for a pain disorder.  While the Veteran did seek in-service treatment for joint pain, headaches, and other pain-related symptomatology, these symptoms were attributed to other, specific underlying diagnoses and not to a more generalized pain disorder in and of itself.  Likewise, a January 1968 service separation examination was negative for any objective findings related to a pain disorder, and the Veteran did not report any chronic pain or pain-related disorders on the concurrent report of medical history at service separation.  Finally, the Veteran did not seek either service connection or treatment for a pain disorder in the years immediately following service.  

In light of such evidence, the Board concludes a pain disorder was not incurred in service.  According to a 2012 clinical notation, the Veteran has been assessed by a VA examiner as having with a "pain disorder"; however, the Board also finds that no medical expert has indicated a nexus between any in-service disease or injury and a post-service assessment of a pain disorder, or suggested in-service onset of a pain disorder.  This question was presented to a VA examiner in January 2013 for a medical opinion, wherein the VA examiner opined it was less likely than not that a pain disorder was incurred in service or caused by an in-service disease or injury.  The VA examiner reviewed the claims file, to include the service treatment records, and noted no complaints by the Veteran of a pain disorder or unspecified pain during service or at service separation.  In light of such evidence, service connection for a pain disorder on a direct basis is not warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran primarily contends that a pain disorder results from a low back disorder first incurred in service.  Private treatment records beginning in 1996 confirm findings of chronic thoracic and lumbar back pain.  A diagnosis of myofascial pain syndrome has also been rendered by a private physician.  As such, a current diagnosis is recognized.  Nevertheless, service connection has not been granted for a low back disorder, or any other disorder of the spine; thus, service connection for a pain disorder as secondary to the non-service-connected spinal disorder must be denied as a matter of law.  38 C.F.R. § 3.310. 

The Veteran has been awarded service connection for PTSD, bilateral hearing loss, and tinnitus.  In a separate January 2013 medical opinion following a review of the claims file and an in-person examination, a VA psychologist opined it was less likely than not any current pain disorder was due to, the result of, or was aggravated by PTSD.  The VA examiner noted that the Veteran did not display signs or symptoms of a somatoform disorder, a mental disorder manifested by physical pain.  The VA examiner also reasoned that the Veteran was able to perform physical labor for many years subsequent to the diagnosis of PTSD, suggesting PTSD had not caused or aggravated such a disorder.  

To the extent that the Veteran asserts that a pain disorder is related to active service and/or the service-connected disabilities, the Board finds that the Veteran's lay statements do not constitute competent evidence in this case, given that a pain disorder was not shown in service, there were no symptoms of a pain disorder in service or for years after service, a pain disorder was first diagnosed years after service, and medical professionals have provided negative evidence of a relationship between a pain disorder and any service-connected disabilities.  As a layperson, the Veteran is not competent to offer an opinion regarding the etiology of a pain disorder under the facts in this case where there is an absence of in-service injury or disease or even a factual basis of symptoms in service or since service.  The onset of a pain disorder, in the context of no in-service symptoms or post-service symptoms until years after service, is not amenable to observation by a lay person.  The question of the etiology of such a generalized disorder as pain disorder involves the ruling in or out of multiple potential diagnoses and etiologies of pain, which is itself a symptom and not a diagnosed disability, so is too complex to be addressed by a layperson.  See Jandreau at 1377.  

In this case, a pain disorder was not shown during active service or for many years thereafter, and no relationship between a pain disorder and the Veteran's service-connected disabilities has been identified.  The weight of the competent evidence demonstrates that the currently diagnosed pain disorder was not incurred in or related to either active service or caused or aggravated by a service-connected disability.  For these reasons, the Board finds that service connection for a pain disorder, including both on a direct basis and as secondary to a service-connected disability, is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Service Connection for Hypertension

The Veteran seeks service connection for hypertension.  He contends he had onset of hypertension during service, or as the result of in-service exposure to herbicides.  He also asserts his service-connected PTSD causes or aggravates the hypertension.    

After a review of all the evidence, lay and medical, the Board finds that the Veteran did not sustain a vascular injury or disease or chronic symptoms of hypertension during active service, symptoms of hypertension were not continuous since service separation, did not manifest to a compensable degree within one year of service separation, and were first manifested many years after service, and the current hypertension did not begin during service and is not related to active service.  Service treatment records reflect that the Veteran was not diagnosed with or treated for hypertension or elevated blood pressure readings during service, and hypertension or elevated blood pressure readings were not noted at service separation.  On service separation examination in January 1968, blood pressure readings were 124/72, and the Veteran denied any history of high blood pressure.  Thus, the record does not reflect in-service onset of hypertension or chronic symptoms of hypertension in service.  

The evidence does not establish onset of hypertension within a year of service separation.  The first diagnosis of record of hypertension dates from the 1990s, more than 20 years after service separation.  Additionally, no examiner has opined the Veteran experienced onset of hypertension either during service or within a year thereafter, and the other evidence does not otherwise show onset of hypertension to a compensable degree within a year of service separation.  

On VA examination in October 2008, the Veteran reported onset of hypertension in the 1960s during service, and claimed he has used medication to control hypertension for "decades"; however, this assertion is outweighed by the more contemporaneous service treatment records, to include the January 1968 service separation examination, which are negative for use of medication to control hypertension.  

The October 2008 VA examination confirmed a current diagnosis of hypertension, as did a January 2013 VA examination.  On the question of nexus of current hypertension to service, the Board finds that the weight of the competent evidence demonstrates that the hypertension was not incurred in active service and is not related to such service.  No competent medical professional has attributed the onset of the Veteran's hypertension to the period of active service.  On the question of whether the currently diagnosed hypertension is related to service, the January 2013 VA examiner opined such a nexus was less likely than not, as the Veteran's in-service blood pressure readings did not meet the criteria for hypertension.  For these reasons, the Board finds that a preponderance of the evidence is against service connection for hypertension as directly incurred in service, and is against presumptive service connection for hypertension as a chronic disease.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

In the alternative, the Veteran asserts that the hypertension arose secondary to the service-connected PTSD.  On the theory of secondary service connection, the January 2013 medical opinion weighs against a finding of any relationship between the current hypertension and any service-connected disabilities.  The VA examiner, a physician, opined in the January 2013 medical opinion that, while "PTSD is associated with poor self-reported health, [ ] it is premature to draw definitive conclusions about the effects of PTSD on physical health."  The physician thus opined further that it was less likely than not that the Veteran's hypertension was caused or aggravated by any service-connected disability.  

To the extent that the Veteran asserts that his hypertension is related to active service and/or the service-connected disabilities, the Board finds that the Veteran's lay statements do not constitute competent evidence in this case given that hypertension was not shown in service, there were no chronic symptoms of hypertension in service or continuous for years after service, and hypertension was first diagnosed years after service.  There is no competent medical opinion of record relating hypertension and the service-connected disabilities.  As a layperson, the Veteran is not competent to offer an opinion regarding the etiology of his hypertension under the facts in this case.  The onset of hypertension, in the context of no chronic in-service symptoms or continuous post-service symptoms, is not amenable to observation by a lay person.  The question of the etiology of such a disability involves the ruling in or out of multiple potential etiologies, so is too complex to be addressed by a layperson.  The relationship between hypertension and its causes is the subject of extensive research by medical professionals, as it would require specific clinical testing and correlation.  See Jandreau, 492 F.3d at 1377.  Hypertension is a physical disorder of the cardiovascular system and PTSD is a psychiatric disorder; as such, any causal connection between the two is inherently complex and beyond the capabilities of a lay person to opine on a nexus between the two.  

Moreover, in this case, any such generalized assertion of relationship by the Veteran is outweighed by the competent medical opinion evidence in this case tending to show no such relationship.  The January 2013 VA examination opinion is by a trained medical professional, is based on a review of the history, interview with the Veteran, and clinical testing, and the opinion is supported by a rationale consistent with the accurate facts of this case.  

In this case, hypertension was not shown during active service or for many years thereafter, including no chronic symptoms during service, no manifestation to a compensable degree within one year of service separation, and no continuous post-service symptoms of hypertension.  No relationship between hypertension and the Veteran's service-connected disabilities has been identified.  The weight of the competent evidence demonstrates that the currently diagnosed hypertension was not incurred in or related to either active service or caused or aggravated by a service-connected disability.  For these reasons, the Board finds that service connection for hypertension, including as directly incurred in service, as a presumptive disease, and as secondary to a service-connected disability, is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for a left leg disorder is denied.  

Service connection for a right leg disorder is denied.  

Service connection for a low back disorder is denied.  

Service connection for a bilateral hip disorder is denied.  

Service connection for hypertension, to include as secondary to a service-connected disability, is denied.  

REMAND

TDIU

During the pendency of this appeal, the Veteran has asserted that his service-connected disabilities prevent him from working.  VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2012); VAOPGCPREC 75-91.  

A threshold requirement for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).  

In the present case, the Veteran has been granted a 70 percent rating for service-connected PTSD.  He has also been granted service connection for bilateral hearing loss, with a noncompensable rating, and tinnitus, with a 10 percent disability rating.  His combined rating is 70 percent.  Thus, the Veteran meets the 38 C.F.R. § 4.16(a) threshold requirements.  He has not, however, been afforded a VA medical examination or opinion to help determine if his service-connected disabilities prevent all forms of gainful employment.  

Accordingly, the issue of TDIU is REMANDED for the following action:

1.  Contact the Veteran and request he file a completed VA Form 21-8940.  He should be asked to provide a complete work history, whether he filed any workmen's compensation claims, and any other information regarding his employment or attempts to obtain employment.  

2.  Forward the claims file to a vocational rehabilitation or similar specialist for an opinion regarding the Veteran's occupational impairment caused by the service-connected disabilities.  Another in-person examination of the Veteran is not required if the requested opinion can be rendered without resorting to speculation or unless otherwise deemed necessary by the reviewing examiner.

The VA examiner should provide an opinion as to the occupational impact and limitations resulting from the Veteran's service-connected PTSD, bilateral hearing loss, and tinnitus, both individually and considered together.  In rendering this opinion, the examiner should consider the Veteran's education and previous work experience, but should not consider his age or the effect of any non-service-connected disabilities.  A rationale should be given for all opinions and conclusions rendered.

3.  After undertaking any additional development deemed appropriate, adjudicate the claim for a TDIU in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case, and should be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


